
	
		I
		112th CONGRESS
		1st Session
		H. R. 513
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Schock (for
			 himself, Mrs. Biggert,
			 Mr. Johnson of Illinois,
			 Mr. Hultgren,
			 Mr. Kinzinger of Illinois,
			 Mr. Manzullo,
			 Mr. Roskam,
			 Mr. Schilling,
			 Mr. Shimkus, and
			 Mr. Walsh of Illinois) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To prohibit the use of funds to transfer individuals
		  detained by the United States at Naval Station, Guantanamo Bay, Cuba, and
		  certain other enemy belligerents to the United States.
	
	
		1.Prohibition on use of funds
			 to transfer individuals detained at Guantanamo Bay, Cuba, and certain other
			 enemy belligerents to the United States
			(a)ProhibitionNone of the funds appropriated or otherwise
			 made available to any Federal department or agency may be used to transfer any
			 individual described in subsection (b) to the United States.
			(b)Individual
			 describedAn individual
			 described in this subsection is any individual who is—
				(1)detained by the United States at Naval
			 Station, Guantanamo Bay, Cuba; or
				(2)a foreign national who is—
					(A)captured or detained outside the United
			 States as an enemy belligerent; and
					(B)in the custody or
			 under the effective control of the Department of Defense.
					(c)DefinitionsFor
			 purposes of this section:
				(1)The term
			 foreign national means an individual who is not a citizen or
			 national of the United States.
				(2)The term enemy belligerent
			 includes a privileged belligerent and an unprivileged enemy belligerent, as
			 such terms are defined by section 948a of title 10, United States Code.
				
